Citation Nr: 1414697	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Bell's palsy (claimed as facial paralysis).

2.  Entitlement to service connection for Bell's palsy (claimed as facial paralysis).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1977 to January 1978 and active duty service from March 1980 to January 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in August 2013.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The claim for service connection for Bell's palsy (claimed as facial paralysis) was previously denied by the RO in a rating decision dated in April 2003, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final April 2003 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for Bell's palsy (claimed as facial paralysis).

3.  There is clear and unmistakable evidence both that Bell's palsy existed prior to the Veteran's active duty service and that such disability was not aggravated by such service, and such disability is not related to any period of ACDUTRA.




CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2013). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for Bell's palsy (claimed as facial paralysis) is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for service connection for Bell's palsy (claimed as facial paralysis) have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that, in a November 2008 rating decision, June 2009 statement of the case, and January 2014 supplemental statement of the case, the RO, substantively, addressed the claim for service connection for Bell's palsy (claimed as facial paralysis) on the merits.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A VA RO denied service connection for Bell's palsy (claimed as facial paralysis) in April 2003.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2003 decision.  Therefore, the April 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that the Veteran's Bell's palsy existed prior to service and was not aggravated by service. 

Evidence submitted and obtained since the April 2003 rating decision includes a statement from the Veteran's service comrade, B.J., and the Veteran's own testimony during a September 2011 RO hearing, indicating that the Veteran's Bell's palsy either began or was aggravated during his active duty service.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether Bell's palsy was incurred in or aggravated by service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for Bell's palsy (claimed as facial paralysis).  Accordingly, the claim must be reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  However, the presumption of soundness is inapplicable to periods of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in an August 2008 VA treatment record, the Veteran has a current diagnosis of Bell's palsy.  Service treatment records reflect no indication of any Bell's palsy during the Veteran's period of ACDUTRA from September 1977 to January 1978, but reflect treatment for Bell's palsy during his active military service from March 1980 to January 1981.  There is no report of examination for entry into service for this active duty period.  However, even if the Veteran is presumed to have been in sound condition at his entry into service for this period, his claim for service connection must be denied.

Service treatment records reflect that in March 1980, less than three weeks after his entry into service, the Veteran was treated for right side-facial paralysis, which he reported has been present for five months.  He was diagnosed as having Bell's palsy.  

In June 1980, it was noted that the Veteran's facial palsy had gone away but come back.  He continued to be treated for his Bell's palsy through December 1980.  In December 1980, the Veteran was placed on temporary profile due to his facial palsy.  At that time, it was noted that he should not have exposure to weather below 40 degrees, and that he should have indoor duty until further notified.  

The only competent and probative opinion as to whether the Veteran's Bell's palsy was caused or aggravated by service is that of a VA physician in April 2003, who had examined the Veteran in September 2002 and diagnosed moderate degree of Bell's palsy with hemifacial paralysis.  

After reviewing the record, the examiner opined that the Veteran's Bell's palsy was not caused or aggravated by service, as his Bell's palsy preceded his entry into service and there was no aggravation or exacerbation of his Bell's palsy from being in the service; rather, his Bell's palsy had "just taken on the natural history of complications with Bell's palsy."

The Board finds the VA examiner's April 2003 opinion to be persuasive.  The examiner was a physician with appropriate expertise who examined the Veteran and reviewed the record.  Also, the examiner provided a clear and persuasive rationale for the opinion based on the examiner's medical expertise regarding the normal progression of Bell's palsy.  Furthermore, the opinion is consistent with the medical record, including service treatment records reflecting that the Veteran's Bell's palsy symptoms had begun five months prior to service, according to his own report.  Moreover, there is no competent and probative medical opinion or any other such evidence contradicting the VA physician's opinion or otherwise supporting the Veteran's claim for service connection, and neither the Veteran nor his attorney has identified any.

In light of the above, the Board finds that there is clear and unmistakable evidence both that Bell's palsy existed prior to service and that such disability was not aggravated by service.

The Board acknowledges the Veteran's assertions and contentions regarding his Bell's palsy, as well as statements from his sister, stepfather, and service comrade.   

In a March 2008 statement, the Veteran asserted that he had a stroke in service that had left the right side of his face disfigured.  During his RO hearing in September 2011, the Veteran testified that his Bell's palsy symptoms originally began during a period of weekend training in the National Guard; later during the same hearing, he indicated that such symptoms began during his period of active duty.  The Veteran's service comrade, B.J., in a December 2011 statement asserted that the Veteran "had a stroke," and that medical providers in service "tried electric shock to his face to get the muscle to move," and that B.J. "was there too on the other side of the door and [] heard him cry out."  In this regard, the records simply does not support B.J. recollection of events regarding electro-shock to get the Veteran's face to move.  The recollection of events are simply not consistent.

The Veteran's sister and stepfather, in November 2011 statements, asserted that they noticed the Veteran's right facial droop after he had come home from a weekend training exercise while in the National Guard.  

To the extent that the Veteran or B.J. imply that the Veteran's facial droop began during his period of active duty service, the Board finds such assertion to be clearly contradicted by the record, including the Veteran's own statements in service and the medical opinion of the VA physician, which indicate that such symptoms began months prior to service.  

To the extent that the Veteran, his sister, and his stepfather assert that the Veteran's Bell's palsy symptoms began during, or shortly after, a weekend training exercise, even assuming that such statements are true, they do not provide a basis for service connection.  As discussed above, the record does not reflect, and the Veteran has not contended, that any Bell's palsy symptoms began during his period of ACDUTRA from September 1977 to January 1978.  The Veteran's DD form 214 (Certificate of Release or Discharge from Active Duty) for his period of active duty from March 1980 to January 1981, while listing two years, eight months, and 14 days of prior inactive service, lists the Veteran's prior active service as being only the four months and two days of ACDUTRA served by the Veteran from September 1977 to January 1978.  The record therefore reflects that the Veteran did not have any other periods of ACDUTRA prior to his March 1980 to January 1981 active duty service.  Thus, even assuming the credibility of the Veteran's sister's and stepfather's statements, the Veteran could not have had incurred the disease of Bell's palsy during any period of either ACDUTRA or active duty service, and therefore such disease cannot be service-connected.   See 38 C.F.R. § 3.6(a).  

The Board notes assertions by the Veteran and B.J. that his Bell's palsy symptoms were caused by a stroke.  However, the medical evidence has repeatedly demonstrated that the Veteran has Bell's palsy, there is no competent evidence whatsoever indicating that the Veteran incurred any stroke leading to Bell's palsy, and neither the Veteran nor B.J. have been shown to be competent to make that medical determination.  The statements, as a whole, are not very clear. 

Likewise, statements and testimony by the Veteran, his sister, and his stepfather imply that the Veteran's Bell's palsy might be related to an in-service sexual assault.  However, again, there is no medical or other competent evidence whatsoever to support any such bare assertion, and neither the Veteran nor his attorney has identified any.  

Finally, the Board notes that, during his period of active service from March 1980 to January 1981, during treatment for his symptoms of Bell's palsy, the Veteran also complained of headaches.  In this regard, on September 2002 VA examination, the Veteran reported a history of, and was diagnosed with, migraine headaches.  However, the record does not demonstrate any competent, objective medical evidence suggesting that such headaches are the result of Bell's palsy, or otherwise relating the two conditions.  There is simply no indicated connection. 

Therefore, the Board finds that there is clear and unmistakable evidence both that Bell's palsy existed prior to service and that such disability was not aggravated by service, and that such disability is not related to any period of ACDUTRA.  Accordingly, service connection for Bell's palsy must be denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records, VA medical records, Social Security Administration records, written statements from a friend and family members, and the Veteran's and his sister's testimony during his September 2011 RO hearing have been obtained.

Also, the Veteran was provided a VA examination of his disability in September 2002.  This examination, its associated report, and its April 2003 addendum report, were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by a physician with appropriate expertise who reviewed the record.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in readjudicating the Veteran's claim in a January 2014 supplemental statement of the case after considering newly submitted evidence, the agency of original jurisdiction substantially complied with the Board's August 2013 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for Bell's palsy (claimed as facial paralysis) is reopened and, to that extent only, the appeal is granted.

Service connection for Bell's palsy (claimed as facial paralysis) is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


